  

2013 REMEDIATION BONUS PLAN

 

On September 27, 2013, Diligent Board Member Services, Inc., a Delaware
corporation (the “Company”), adopted this 2013 Remediation Bonus Plan (the
“Plan”) as authorized by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”).

    

1.    PURPOSE

 

The purpose of this Plan is to: (i) retain and motivate certain employees of the
Company who are integral to the successful completion of the restatement of the
Company’s financial statements for the years ended December 31, 2010 through
2012, each of the quarters of 2010 through 2012, and the quarter ended March 31,
2013, in accordance with U.S. generally accepted accounting principles (the
“Restatement”), and (ii) reward such employees for their contributions toward
the Restatement. Except where the context otherwise requires, the term
“Company,” as used in this Plan, includes any of the Company’s present or future
parent or subsidiary corporations, as defined in Sections 424(e) or (f) of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), and any regulations
promulgated thereunder, and any other business venture in which the Company has
a controlling interest, as determined by the Board.

 

2.    FINAL AUTHORITY; ADMINISTRATION

 

The Committee will administer and have final authority on all matters relating
to this Plan, except as otherwise set forth herein. The Committee may interpret
and construe this Plan, decide any and all matters arising under or in
connection with this Plan, and correct any defect, supply any omission or
reconcile any inconsistency in this Plan in the manner and to the extent it
deems expedient to implement this Plan. Additionally, the Committee may amend,
suspend, revoke or terminate this Plan at any time; provided, however, that no
such action shall impair the then-existing rights of a Participant with regard
to this Plan without such Participant’s written consent. All bonus payouts under
this Plan are subject to prior approval by the Committee. All decisions by the
Committee will be made in the Committee’s sole discretion and will be final and
binding on all persons having or claiming any interest in this Plan.

 



 

 

        

3.    ELIGIBILITY



 

The Committee shall designate which of the Company’s officers and other
employees participate in this Plan (each a “Participant”). Except as otherwise
provided in Section 5(ii) hereof, a Participant who ceases to be employed by the
Company prior to the Restatement Date (as defined below) shall no longer be
eligible to receive a Bonus Payment under this Plan and shall thereupon cease to
be a Participant in this Plan and forfeit any and all rights hereunder.

    

4.    BONUS PAYMENT AMOUNT



 

In connection with designating an employee of the Company as a Participant, the
Committee shall establish a cash bonus payment (such amount, together with any
amount reallocated to the Participant pursuant to the next sentence, the “Bonus
Payment”) to be paid to the Participant, subject to the terms hereof and
applicable tax withholdings, on the Bonus Payment Date (as defined below).
Notwithstanding the preceding sentence, the Committee may, in its sole
discretion, reallocate the unpaid Bonus Payment amount of any former Participant
in this Plan to some or all of the remaining Participants in this Plan in such
manner as the Committee deems appropriate (in which case, for purposes hereof,
such reallocated amount shall be added to the Bonus Payment of the applicable
Participant to whom such amount is reallocated).

    

5.    PAYMENT OF BONUS PAYMENT



 

The Bonus Payments shall, subject to the terms hereof, be paid to Participants
(or in the event of a death, a Participant’s estate) upon the “Bonus Payment
Date”, being the earlier of: (i) on the tenth business day following the date on
which the Company files with the U.S. Securities and Exchange Commission (the
“SEC”) all reports and other materials to evidence the Restatement which the
Audit Committee has determined must be filed pursuant to the requirements of the
U.S. Securities Exchange Act of 1934, as amended, which may include the filing
of a comprehensive Annual Report on Form 10-K, if deemed advisable by the Audit
Committee taking into account any discussions with the Staff of the SEC (the
“Restatement Date”), or (ii) in the event a Participant ceases to be employed by
the Company due to the Participant’s death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code), on the thirtieth day
following such cessation of employment.     

 



-2-

 

 

6.    MISCELLANEOUS        



 

6.1 Other Bonuses and Incentives. Nothing in this Plan shall limit the
discretionary authority of the Board or the Committee to approve and pay out
additional or alternative bonuses to Participants (based on performance) or
provide Participants additional or alternative incentives outside of the terms
of this Plan.

 

6.2 No Right to Employment or Other Status. This Plan shall not be construed as
giving any Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with any
Participant.      

 

6.3 Provisions for non-U.S. Participants. The Company may modify bonus payouts
or establish separate procedures for Participants who are non-U.S. nationals or
who are employed outside the United States in order to comply with laws, rules,
regulations or customs of such foreign jurisdictions with respect to tax,
currency, employee benefits or other matters.        

 

6.4 Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, whether pursuant
to a change of control or otherwise, to expressly assume and agree to perform
the obligations under this Plan in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. No
Participant’s rights hereunder shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law.

 

6.5 Governing Law. This Plan will be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision.

 



-3-

